DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status and Minor Claim Objections
Claims 1-18 are currently being examined.
With respect to Claim 10, it appears that the dependency to Claim 4 should be amended to read “according to Claim 9.”
With respect to Claim 13, “is configured acquire” should be amended to read “is configured to acquire”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US Patent Application Publication No. 2017/0121113), in view of Stubbs et al (US Patent Application Publication No. 2017/0080566).
With respect to independent Claim 1, Wagner et al discloses the limitations of independent Claim 1 as follows:
A method for separating at least one object from a plurality of objects belonging to different types of fractions, the method comprising:	(See Par. 0023)
determining, by a control unit, instructions to manipulate an object in a process area;	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 34(control unit)
instructing a robot system comprising a manipulation element to manipulate said object in said process area;  (See Pars. 0027-0029, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 10,200(robot system), 202/204(manipulation elements)
wherein said instructions further comprise information necessary to determine a removal location and the method further comprises:	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 34(control unit), 218(removal location)
receiving at least one image of said at least one manipulated object, (See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 214(imaging device), 26/216(imaging area), 34(control unit), 218(removal area)
wherein said image is acquired after said at least one manipulated object has been removed from said process area for being transported to a predetermined removal area; and	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 26/216(imaging area), 34(control unit), 218(removal area)
Wagner et al, however, does not disclose the limitations related to receiving at least one image as a feedback of the success of the manipulation and the object removal in a machine learning process.   With respect to that limitation, Stubbs et al teaches the following:
using said received at least one image as a feedback of the success of the manipulation and the removal in a machine learning process at the control unit.	(See Pars. 0022, 0036-0039, 0072, 0103, 0104, 0109; Figs. 1, 2, 8, 9; Ref. Numerals 180(control unit), 190,232(manipulation instructions)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Wagner et al with the teachings of Stubbs et al to have at least one image as a feedback of the success of the manipulation and the object removal in a machine learning process in order to teach a robot so that the robot will duplicate the object removal in future operations based on the learning.  A person with skill in the art would be motivated to incorporate the teachings of Stubbs et al because they are a known work in the same field of endeavor (ie, using an image to validate the success of a robot manipulating an object and then removing it to a designated location ) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent Claim 1, Wagner et al and Stubbs et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Wagner et al discloses as follows:
A method according to claim 1, wherein the method further comprises detecting an object in an imaging area.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 26/216(imaging device), 34(control unit), 218(removal area)

With respect to Claim 3, which depends from independent Claim 1, Wagner et al and Stubbs et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Wagner et al discloses as follows:
A method according to claim 1, wherein as a response to said detecting instructing an imaging unit to acquire an image of said object.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 216(imaging device), 34(control unit)	

With respect to Claim 4, which depends from independent Claim 1, Wagner et al and Stubbs et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, Wagner et al discloses as follows:
A method according to claim 1, wherein the method further comprises analyzing process area for detecting an object to be manipulated.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 34(control unit)		

With respect to Claim 5, which ultimately depends from independent Claim 1, Wagner et al and Stubbs et al together teach all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 5, Wagner et al discloses as follows:
A method according claim 4, wherein as a response for detecting an object to be manipulated the method further comprises determining said instructions based on properties of said detected object.  (See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060, 0066; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 34(control unit)

With respect to independent Claim 6, Wagner et al discloses the limitations of independent Claim 6 as follows:
6. A computer program for separating at least one object from a plurality of objects belonging to different types of fractions, wherein said computer program is configured to:	(See Par. 0023)
determine, by a control unit, instructions to manipulate an object in a process area;	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 34(control unit)
instruct a robot system comprising a manipulation element to manipulate said object in said process area;	(See Pars. 0027-0029, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 10,200(robot system), 202/204(manipulation elements)
wherein said instructions further comprise information necessary to determine a removal location and the computer program is further configured to:	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 34(control unit), 32,218(removal location)
receive at least one image of said at least one manipulated object, wherein said image is acquired after said at least one manipulated object has been removed from said process area for being transported to a predetermined removal area; and	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 26/216(imaging area), 34(control unit), 32,218(removal area)
Wagner et al, however, does not disclose the limitations related to receiving at least one image as a feedback of the success of the manipulation and the object removal in a machine learning process.   With respect to that limitation, Stubbs et al teaches the following:
use said received at least one image as a feedback of the success of the manipulation and the removal in a machine learning process at the control unit.	(See Pars. 0022, 0036-0039, 0072, 0103, 0104, 0109; Figs. 1, 2, 8, 9; Ref. Numerals 180(control unit), 190,232(manipulation instructions)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Wagner et al with the teachings of Stubbs et al to have at least one image as a feedback of the success of the manipulation and the object removal in a machine learning process in order to teach a robot so that the robot will duplicate the object removal in future operations based on the learning.  A person with skill in the art would be motivated to incorporate the teachings of Stubbs et al because they are a known work in the same field of endeavor (ie, using an image to validate the success of a robot manipulating an object and then removing it to a designated location ) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 7, which depends from independent Claim 6, Wagner et al and Stubbs et al together teach all of the limitations of Claim 6 which are incorporated herein by reference.   With respect to Claim 7, Wagner et al discloses as follows:
A computer program according to claim 6, wherein the computer program is further configured to detect an object in an imaging area.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 26/216(imaging area), 34(control unit), 218(removal area)

With respect to Claim 8, which depends from independent Claim 6, Wagner et al and Stubbs et al together teach all of the limitations of Claim 6 which are incorporated herein by reference.   With respect to Claim 8, Wagner et al discloses as follows:
A computer program according to claim 6, wherein as a response to said detecting the computer program is configured to instruct an imaging unit to acquire an image of said object.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 26/216(imaging unit), 34(control unit), 218(removal area)	

With respect to Claim 9, which depends from independent Claim 6, Wagner et al and Stubbs et al together teach all of the limitations of Claim 6 which are incorporated herein by reference.   With respect to Claim 9, Wagner et al discloses as follows:
A computer program according to claim 6, wherein the computer program is further configured to analyzing process area for detecting an object to be manipulated.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 34(control unit)		

With respect to Claim 10, which ultimately depends from independent Claim 4[sic], Wagner et al and Stubbs et al together teach all of the limitations of Claim 6 and Claim 4 which are incorporated herein by reference.   With respect to Claim 10, Wagner et al discloses as follows:
A computer program according claim 4[sic], wherein as a response for detecting an object to be manipulated the computer program is further configured to determine said instructions based on properties of said detected object.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060, 0066; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 34(control unit)

With respect to independent Claim 11, Wagner et al discloses the limitations of independent Claim 11 as follows:
A system for separating at least one object from a plurality of objects belonging to different types of fractions comprising:  (See Par. 0023)
at least one robot configured to manipulate objects in a process area and move said objects to a removal area; (See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 10(robot), 22,206(process area), 34(control unit), 218(removal area)
at least one imaging unit configured to acquire images of said objects; and	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 10(robot), 22,206(process area), 34(control unit), 218(removal area)
an apparatus comprising:	
at least one processor configured to execute computer programs; and (See Pars. 0029, 0039; Fig. 1; Ref. Numeral 34(apparatus--processor with memory)
at least one memory configured to store computer programs and data for computer programs;	(See Pars. 0029, 0039; Fig. 1; Ref. Numeral 34(apparatus--processor with memory)
wherein said apparatus is further configured to determine, by a control unit, instructions to manipulate an object in a process area;	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 34(apparatus--control unit)
instruct a robot system comprising a manipulation element to manipulate said object in said process area;	(See Pars. 0027-0029, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 200(robot system), 202/204(manipulation elements)
wherein said instructions further comprise information necessary to determine a removal location and the apparatus is further configured to: (See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 32(removal location), 34(apparatus), 218(removal area)
receive at least one image of said at least one manipulated object, (See Pars. 0027-0029, 0031-0033, 0038, 0039, 0041, 0045, 0058-0062; Figs. 1, 3, 8; Ref. Numerals 22,206(process area), 26/216(imaging area), 34(apparatus), 218(removal area)
wherein said image is acquired after said at least one manipulated object has been removed from said process area for being transported to a predetermined removal area; and	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 26/216(imaging area), 34(apparatus), 218(removal area)
Wagner et al, however, does not disclose the limitations related to an imaging unit acquiring images of an object, a control unit receiving at least two images wherein a first image shows the object in a first area and the second image shows the object removed to a second area, and using the two images in a machine learning process.   With respect to those limitations, Stubbs et al teaches the following:
said apparatus being connectable to external apparatuses, (See Pars. 0114; Figs. 1, 2; Ref. Numerals 170(external apparatus)
use said received at least one image as a feedback of the success of the manipulation and the removal in a machine learning process at the control unit.	(See Pars. 0022, 0036-0039, 0072, 0103, 0104, 0109; Figs. 1, 2, 8, 9; Ref. Numerals 180(control unit), 190,232(manipulation instructions)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Wagner et al with the teachings of Stubbs et al to have at least one image as a feedback of the success of the manipulation and the object removal in a machine learning process in order to teach a robot so that the robot will duplicate the object removal in future operations based on the learning.  A person with skill in the art would be motivated to incorporate the teachings of Stubbs et al because they are a known work in the same field of endeavor (ie, using an image to validate the success of a robot manipulating an object and then removing it to a designated location ) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 12, which depends from independent Claim 11, Wagner et al and Stubbs et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 12, Wagner et al discloses as follows:
The system according to claim 11, wherein said imaging unit is located at said removal area.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 26/216(imaging area), 34(apparatus), 218(removal area)	

With respect to Claim 13, which depends from independent Claim 11, Wagner et al and Stubbs et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 13, Wagner et al discloses as follows:
13. The system according to claim 11, wherein said removal area is connected to a further conveyor and said imaging unit is configured acquire images of objects on said conveyor.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0041, 0045, 0058-0062; Figs. 1, 3, 8; Ref. Numerals 22,206(process area), 26/216(imaging area), 34(apparatus), 218(removal area) 

With respect to Claim 14, which depends from independent Claim 11, Wagner et al and Stubbs et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 14, Wagner et al discloses as follows:
The system according to claim 11, wherein said imaging unit is configured to transmit acquired images to said apparatus.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0041, 0045, 0058-0062; Figs. 1, 3, 8; Ref. Numerals 22,206(process area), 26/216(imaging area), 34(apparatus), 218(removal area) 

With respect to Claim 15, which depends from independent Claim 11, Wagner et al and Stubbs et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 15, Wagner et al discloses as follows:
The system according to claim 11, wherein the apparatus is further configured to detect an object in an imaging area.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 26/216(imaging area), 34(apparatus), 218(removal area)

With respect to Claim 16, which depends from independent Claim 11, Wagner et al and Stubbs et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 16, Wagner et al discloses as follows:
The system according to claim 11, wherein as a response to said detecting the apparatus is configured to instruct an imaging unit to acquire an image of said object.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0062; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 26/216(imaging area), 34(apparatus), 218(removal area) 

With respect to Claim 17, which depends from independent Claim 11, Wagner et al and Stubbs et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 17, Wagner discloses as follows:
The system according to claim 11, wherein the apparatus is further configured to analyzing process area for detecting an object to be manipulated.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 34(apparatus)    

With respect to Claim 18, which ultimately depends from independent Claim 11, Wagner et al and Stubbs et al together teach all of the limitations of Claim 11 and Claim 17 which are incorporated herein by reference.   With respect to Claim 18, Wagner discloses as follows:
The system according to claim 17, wherein as a response for detecting an object to be manipulated the apparatus further configured to determine said instructions based on properties of said detected object.	(See Pars. 0027-0029, 0031-0033, 0038, 0039, 0045, 0058-0060; Figs. 1, 4, 8; Ref. Numerals 22,206(process area), 34(apparatus)    

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 29, 2022